DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to communication(s): original application filed on 04/24/2019, said application claims a priority filing date of 11/01/2016.  Claims 1-20 are pending. Claims 1 and 11 are independent.

Drawings
The drawings are objected to because S1640 in FIG. 22 is inconsistent with descriptions in ¶ [0403] of the specification of present invention.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “comprise”, “means” and “said,” should be avoided.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: "MOBILE TERMINAL AND CONTROL METHOD FOR AUDIO SIGNAL INPUT".
The use of the term "Bluetooth" in ¶¶ [0141] and [0216]; "ZigBee" in ¶¶ [0070] and [0212], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: 
in ¶ [0070], "BLUETOOTHTM" appears to be "BLUETOOTHTM";
in ¶ [0120], "a first and a second audio output modules 151a/151b" appears to be "a first and a second audio output modules 152a/152b";
in ¶ [0121], "the first audio output module 151a" appears to be "the first audio output module 152a";
in ¶ [0121], "the second audio output modules 151b" appears to be "the first audio output modules 152b";
in ¶ [0152], "FIG. 2 is a perspective view illustrating one example of a watch-type mobile terminal 300" appears to be "FIG. 2 is a perspective view illustrating one example of a deformable mobile terminal 200" or "FIG. 3 is a perspective view illustrating one example of a watch-type mobile terminal 300";
in ¶ [0163], "the flexible display unit 261" appears to be "the flexible display unit 251";
in ¶ [0307], "the third image 1110" appears to be "the third image 1130
in ¶ [0309], "Meanwhile, after having moved the specific indicator 850, the controller 530 can change a setting value of the recording application so as to decrease a size of an audio signal of a sound source corresponding to an image getting closer to the specific indicator 850 among the first, second and third images 1110, 1120 and 1130. Moreover, after having moved the specific indicator 850, the controller 530 can change a setting value of the recording application so as to increase a size of an audio signal of a sound source corresponding to an image getting far away from the specific indicator 850 among the first, second and third images 1110, 1120 and 1130 …" appears to conflict with ¶¶ [0012], [0330]-[0332], [0348]-[0349], [0403], and independent Claims 1 and 11 (see also 112 rejection);
in ¶ [0379], "… it is only described that t the setting value of the first audio signal …" appears to be "… it is only described that the setting value of the first audio signal …";  .  
Appropriate correction is required.

Claim Objections
Claims 2, 5, 8, 10, 12, 18, and 20 are objected to because of the following informalities:  
in Claim 2, lines 2-3 and Claim 12, line 3, "an image corresponding to each of the sound sources" appears to be "the image corresponding to each of the sound sources
in Claim 5, lines 2-3, "each of a plurality of the microphones" appears to be "each of the plurality of the microphones";
in Claim 8, line 2 and Claim 18, lines 2-3, "a location of each of the sound sources" appears to be "the location of each of the sound sources";
in Claims 10 and 20, line 2, "the number of sound sources" appears to be "a number of sound sources".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitations "… a size of an audio signal of a sound source corresponding to an image … a size of an audio signal of a sound source corresponding to an image … " in lines 11-15, which rendering these claims indefinite because ".
Claims 1 and 11 recite the limitations "change the setting value so as to decrease a size of an audio signal of a sound source corresponding to an image getting away from the specific indicator among images respectively corresponding to the sound sources after movement of the specific indicator, and change the setting value so as to increase a size of an audio signal of a sound source corresponding to an image getting closer to the specific indicator among the images respectively corresponding to the sound sources after the movement of the specific indicator… " in lines 11-16, which rendering these claims indefinite because there are three different inconsistent descriptions in the specification of the present invention: (1) ¶ [0309] of the specification:  "… change a setting value of the recording application so as to decrease a size of an audio signal of a sound source corresponding to an image getting closer to the specific indicator 850 among the first, second and third images 1110, 1120 and 1130 … change a setting value of the recording application so as to increase a size of an audio signal of a sound source corresponding to an image getting far away from the specific indicator 850 among the first, second and third images 1110, 1120 and 1130" which is completely opposite to these claims; (2) S1640 in FIG. 22: "Change setting value so as to decrease size of audio from specific indicator and increase size of audio signal of sound source corresponding to image getting closer to specific indicator" which 
Claims 2-10 and 12-20 are rejected for fully incorporating the deficiency of their respective base claims.
Claims 3 and 13 recite the limitation "the touch input comprises a touch input of touching & dragging ..." in lines 1-2, which rendering these claims indefinite because it is unclear whether.
Claims 4 and 14 are rejected for fully incorporating the deficiency of their respective base claims.
Claims 6 and 16 recite the limitation "a volume size of the audio signal of each of the sound sources" in lines 2 and 2-3 respectively, which rendering these claims indefinite because ".
Claims 8 and 18 recite the limitation "a location and direction corresponding to the preset setting value" in lines 3-4 and 4-5 respectively, which rendering these claims indefinite because ".
Claims 8 and 18 recite the limitation "… recognizes/recognizing a preset setting value corresponding to a location of each of a plurality of the sound sources … display/displaying information indicating a location and direction corresponding to the preset setting value on the screen" in lines 1-4 and 2-5 respectively, which rendering these claims indefinite because (1) it is unclear how can the information to be displayed indicate "direction" corresponding to the preset setting value when the preset setting value is only corresponding to "location" of each sound source; (2) it is unclear the location of which sound source corresponding to the preset setting will be indicated in the information to be displayed since there are a plurality of sound sources.  Clarification is required.
Claims 9 and 19 recite the limitation "displays/displaying an image corresponding to the recognized tone as an image corresponding to each of the sound sources" in lines 2-3 and 3-4 respectively, which rendering these claims indefinite because ".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over KATSUYUKI (JP 2013-106298 A, published on 05/30/2013), hereinafter KATSUYUKI in view of Singer et al. (U.S. Patent Number 5,889,843, issued on 03/30/1999), hereinafter Singer.

Independent Claims 1 and 11
KATSUYUKI discloses a mobile terminal (KATSUYUKI, ¶ [0047]: mobile terminals, mobile phones, and the like), comprising: a display unit (KATSUYUKI, 6 in FIG. 1; ¶ [0024]: liquid crystal display unit and touch panel) configured to display a screen of a recording application (KATSUYUKI, FIGS. 4A-B; ¶¶ [0012] and [0048]-[0049]: a recording unit that records acquired image data and audio data processed by the audio operation unit on a recording medium; a display unit for displaying an image acquired by the imaging unit, and icons corresponding to the sound sources detected by voice direction detection unit); 
an audio signal input unit configured to receive an input of an audio signal in response to a recording command (KATSUYUKI, FIG. 1; ¶¶ [0029] and [0031]-[0032]: and 
a controller (KATSUYUKI, 4 in FIG. 1; ¶ [0022]: control unit 4 is a microcomputer including a CPU (Central Processing Unit) 41) configured to: display an image corresponding to each of a plurality of sound sources on the screen when the audio signal includes audio signals of the sound sources (KATSUYUKI, I1-I3 in FIG. 5B; I1-I5 in FIG. 5B; ¶¶ [0048]-[0049] and [0052]-[0053]: an icon I1 imitating a human face is displayed near the person 31 to represent the voice of the person (child) 31; a wave-shaped icon I2 is displayed at the sea position to represent the sound of the waves of the sea 32; an icon I3 is displayed near the tree 33 to represent the sound generated in the tree 33 due to the wind; a human face icon I4 is displayed at a diagonally lower right position to represent the voices of the other person 34 on the lower right side outside the collected image area; a music icon I5 is displayed at a left position to represent the music flowing from the loudspeaker 35 that is grounded on the left side outside the collected image area), 
control the display unit to display a specific indicator related to a change of a setting value of the recording application on the screen (KATSUYUKI, FIG. 1; S6 and S7 in FIG. 3; ¶¶ [0040], [0045]-[0047], and [0012]: the speech/audio removal device 16 may perform processing for suppressing/reducing or enhancing/emphasizing the level of speech/audio signal by a variable gain amplifier whose gain is controlled by a control signal from the control unit 4 in step S7 when it is determined in step S6 that 
detect a touch input of moving the specific indicator (KATSUYUKI, ¶ [0047]: touch the position of the icon corresponding to the sound source to be removed/suppressed/reduced with the fingertip and moves the icon by moving the fingertip in the direction outside the display area), 
change the setting value so as to decrease a size of an audio signal of a sound source corresponding to an image getting away from the specific indicator among images respectively corresponding to the sound sources after movement of the specific indicator (KATSUYUKI, S6 and S7 in FIG. 3; ¶¶ [0040] and [0045]-[0047]: touch the position of the icon corresponding to the sound source to be removed/suppressed/reduced with the fingertip and moves the icon by moving the fingertip in the direction outside the display area; i.e., the level of audio signal generated from a selected sound source is reduced when the icon corresponding to the selected sound source is dragged away from its original associated image location), and 
.
a method of controlling an audio recording in a mobile terminal (KATSUYUKI, FIG. 1; ¶ [0040]: the speech/sound removal device 16 may perform processing for suppressing or enhancing the speech/sound signal by a variable gain amplifier whose gain is controlled by a control signal from the control unit 4; a recording signal is generated by a recording processing unit in the control unit 4, and the recording signal is recorded in the storage device).
KATSUYUKI fails to explicitly disclose change the setting value so as to decrease a size of an audio signal of a sound source corresponding to an image getting away from the specific indicator among images respectively corresponding to the sound sources after movement of the specific indicator, and change the setting value so as to increase a size of an audio signal of a sound source corresponding to an image getting closer to the specific indicator among the images respectively corresponding to the sound sources after the movement of the specific indicator.
Singer teaches a system and a method for controlling audio input signals (Singer, ABSTRACT; Col. 1, lines 41-51), wherein change the setting value so as to decrease a size of an audio signal of a sound source corresponding to an image getting away from the specific indicator among images respectively corresponding to the sound sources after movement of the specific indicator, and change the setting value so as to increase a size of an audio signal of a sound source corresponding to an image getting closer to the specific indicator among the images respectively corresponding to the sound sources after the movement of the specific indicator (Singer, FIGS. 6 and 8a-b; step 196 in FIG. 9; Col. 7, line 66 – Col. 8, line 40; Col. 9, lines 49-61; Col.10, lines 17-28: the graphical user interface 120 is capable of displaying the location of the reference icon can be modified using the graphical user interface 120 so that the virtual location of the user in the spatial auditory environment is modified by a standard click-and-drag operation using either a computer mouse, a trackball, or a joystick, or an alternative operation using an alternative control device; the variable amplification of each of the audio sources 110 acts to relatively increase the audible intensity of audio sources having representative icons closer to the reference icon, and to relatively decrease the intensity of sources with icons further/away from the reference icon; each audio source is amplified in dependence upon a distance between the location of the corresponding icon and the reference location).
KATSUYUKI and Singer are analogous art because they are from the same field of endeavor, a system and a method for controlling audio input signals.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Singer to KATSUYUKI.  Motivation for doing so would allow a user to personalize his/her spatial auditory environment in a coherent and consistent spatialized representation, and allows a user complete control over the audio environment for simply and quickly rearranging audio space (Singer, Col. 9, lines 19-22; Col. 11, lines 31-43).

Claims 2 and 12
KATSUYUKI  in view of Singer discloses all the elements as stated in Claims 1 and 11 respectively and further discloses wherein the controller recognizes a location of each of the sound sources and controls the display unit to display an image corresponding to each of the sound sources on a region corresponding to the recognized location within the screen (KATSUYUKI, ¶¶ [0012] and [0032]-[0035]: an audio direction detection unit that separates audio acquired by a microphone into audio signals for each audio signal generation source and detects a direction for each audio signal generation source; a figure or character is generated corresponding to the sound signal generation source detected by the voice direction detection unit, the detected direction is converted into a position on the display area of the display unit, and the figure or character is displayed near the position).

Claims 3 and 13
KATSUYUKI  in view of Singer discloses all the elements as stated in Claims 1 and 11 respectively and further discloses wherein the touch input comprises a touch input of touching & dragging the specific indicator (KATSUYUKI, ¶ [0047]: touches the position of the icon corresponding to the sound source to be removed/suppressed/reduced with the fingertip and moves the icon by moving the fingertip (i.e., drag and drop operation) in the direction outside the display area) (Singer, Col. 7, line 66 – Col. 8, line 15: as with the audio source icons, the location of the reference icon can be modified using the graphical user interface 120 so that the virtual location of the user in the spatial auditory environment is modified by a standard drag operation using either a computer mouse, a trackball, or a joystick, or an alternative operation using an alternative control device).  

Claims 4 and 14
KATSUYUKI  in view of Singer discloses all the elements as stated in Claims 3 and 13 respectively and further discloses wherein the controller changes the setting value in response to a drag length of the touch input (Singer, FIGS. 8a-b; Col. 7, line 66 – Col. 8, line 40; Col. 10, lines 17-28; Col. 9, lines 49-61: the location of the reference icon (representing a user 184) can be modified by a drag operation; the variable amplification of each of the audio sources 110 acts to relatively increase the audible intensity of audio sources having representative icons closer to the reference icon, and to relatively decrease the intensity of sources with icons further/away from the reference icon; each audio source is amplified in dependence upon a distance between the location of the corresponding icon and the reference location; i.e., each audio source is amplified in dependence upon a drag distance/length of the reference icon representing a user).  

Claims 5 and 15
KATSUYUKI  in view of Singer discloses all the elements as stated in Claims 1 and 11 respectively and further discloses wherein the audio signal input unit comprises a plurality of microphones and wherein the controller changes a gain value of each of a plurality of the microphones when the setting value is changed (KATSUYUKI, 11 and 12 in FIG. 1; ¶¶ [0031]-[0032] and [0040]: a microphone array 11 including a plurality of 

Claims 6 and 16
KATSUYUKI  in view of Singer discloses all the elements as stated in Claims 1 and 11 respectively and further discloses wherein the controller recognizes first information on a volume size of the audio signal of each of the sound sources (KATSUYUKI, FIG. 1; ¶ [0034]: the sound source direction detection device 14 estimates the direction and size of each sound source, and outputs direction and size information to the control device 4) and determines a size of the image corresponding to each of the sound sources based on the first information (KATSUYUKI, ¶ [0039]: the size of the assigned icon is approximately proportional to the detected size (signal level) of the sound source; FIG. 4B; ¶ [0050]: the size of the icons I1, I2, and I3 represents the size of each sound source).  

Claims 7 and 17
KATSUYUKI  in view of Singer discloses all the elements as stated in Claims 1 and 11 respectively and further discloses wherein the setting value comprises at least one of a gain value of a microphone, a value for low frequency noise cancellation, or a value for a maximum volume limit (KATSUYUKI, 11 and 12 in FIG. 1; S6 and S7 in FIG. 3; ¶¶ [0031]-[0032], [0040], and [0045]-[0047]: a microphone array 11 including a plurality of microphones (sound sensors) M1, M2, …, Mn; output signals from the microphones of the microphone array 11 are supplied to an amplifier unit 12 including amplifiers A1 to An; the speech/sound removal device 16 may perform processing for suppressing or enhancing the speech/sound signal  by a variable gain amplifier whose gain is controlled by a control signal from the control unit 4; touch the position of the icon corresponding to the sound source to be removed/suppressed/reduced with the fingertip and moves the icon by moving the fingertip in the direction outside the display area; i.e., controlling a gain value of a microphone and a value of a maximum volume limit) (Singer, Col. 10, lines 17-28: each audio source is amplified in dependence upon a distance between the location of the corresponding icon and the reference location).  

Claims 8 and 18
KATSUYUKI  in view of Singer discloses all the elements as stated in Claims 2 and 12 respectively and further discloses wherein the controller recognizes a preset setting value corresponding to a location of each of the sound sources and controls the display unit to display information indicating a location and direction corresponding to the preset setting value on the screen (KATSUYUKI, ¶ [0050]: in order to prevent the 

Claims 9 and 19
KATSUYUKI  in view of Singer discloses all the elements as stated in Claims 1 and 11 respectively and further discloses wherein the controller recognizes a tone of each of the sound sources and displays an image corresponding to the recognized tone as an image corresponding to each of the sound sources (KATSUYUKI , FIG. 2C; ¶¶ [0037]-[0038]: the sound data that characterizes each sound signal stored in the memory in the control unit 4 is compared with the representative sound data; the type/characteristics/tone of the separated audio signal is determined based on the presence/absence (magnitude) of correlation, and an icon corresponding to the determination result is assigned to the separated audio signal; when the sound source P1 is determined to be a human voice, an icon imitating a human face is assigned to the sound source P1; similarly, when the sound source P2 is determined to be a wave sound, an icon imitating a wave is assigned to the sound source P2) (KATSUYUKI, I1-I3 in FIG. 5B; I1-I5 in FIG. 5B; ¶¶ [0048]-[0049] and [0052]-[0053]: an icon I1 imitating a human face is displayed near the person 31 to represent the voice of the person (child) 31; a wave-shaped icon I2 is displayed at the sea position to represent the sound of the waves of the sea 32; an icon I3 is displayed near the tree 33 to represent the sound .

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KATSUYUKI  in view of Singer as applied to Claim1 and 11 respectively above, and further in view of KM et al. (US 2016/0064002 A1, published on 03/03/2016), hereinafter KIM.

Claims 10 and 20
	KATSUYUKI  in view of Singer discloses all the elements as stated in Claims 1 and 11 respectively and further discloses wherein the controller recognizes at least one of second information on the number of sound sources  (KATSUYUKI , FIGS. 4A-B; ¶¶ [0041] and [008]-[0049]: in a full display mode, a number of icons corresponding to all detected sound sources are displayed; in a partial display mode, icons of a predetermined number of sound sources with high levels are displayed) (Singer, FIGS. 8A-B; Col. 9, lines 49-61: a number of audio sources, including three remotely-located persons A, B, and C (indicated by reference numerals 160, 162, and 164, respectively), a telephone receiver 166, and a music playback 
	KATSUYUKI  in view of Singer fails to explicitly disclose wherein the controller recognizes at least one of second information on the number of sound sources and third information on a current situation using the audio signal and controls the display unit to display the second information and the third information on a prescribed region on the screen.
	KIM teaches a system and a method for voice recording in the electronic device (KIM, ¶ [0003]), wherein the controller recognizes at least one of second information on the number of sound sources and third information on a current situation using the audio signal and controls the display unit to display the second information and the third information on a prescribed region on the screen (KIM, FIGS. 15-16 and 35-37; ¶¶ [0177]-[0180] and [0274]: display speaker information identified in the sound recording with a predetermined object through the speaker information area 1410; e.g., 3 objects 1510, 1520, and 1530, corresponding to the number of speakers participated in talking, are displayed in the speaker information area 1410; when displaying the objects 1510, 1520, and 1530 through the speaker information area 1410, the electronic device 400 can display a speaking state by distinguishing speakers; e.g., the electronic device 400 can distinguish between a speaker making a speech and a speaker not making a speech; i.e., displaying a current situation which speaker(s) is/are currently making a speech).
KATSUYUKI  in view of Singer, and KIM are analogous art because they are from the same field of endeavor, a system and a method for voice recording in the electronic device .  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of KIM to KATSUYUKI  in view of Singer.  Motivation for doing so would improve user convenience and usability of the electronic device (KIM, ¶ [0007], [0189], and [0297]-[0298]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aratsu et al. (US 2014/0172426A1, published on 06/19/2014) discloses a system and a method relating to a technique for enhancing, reducing, or cancelling the speech of a particular speaker (Aratsu, ¶ [0001]), wherein (1) the electronic system 410 collects ambient sounds via a microphone attached to the electronic system 410, analyzes the collected sounds, extracts data associated with speech from the collected sounds, and extracts the features of the speech from the data; (2) the electronic system 410 can display the individual groups 412, 413, 414, 415, 416, and 417, on the display, at positions close to directions in which persons associated with the individual groups 412,413, 414, 415, 416, and 417 (that is, speech sources) are present or so as to correspond to the directions and the relative distances between the user 401 and the individual groups 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        

/REZA NABI/Primary Examiner, Art Unit 2175